Exhibit 10.18

 

SECOND AMENDMENT TO

SENIOR SECURED CREDIT AGREEMENT

This SECOND AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT, dated as of November
13, 2019 (this “Second Amendment”), is entered into by and among Williams
Industrial Services Group, Inc. (“Borrower”), each financial institution from
time to time party hereto as lender (each, a “Lender” and collectively, the
“Lenders”), and CENTRE LANE PARTNERS MASTER CREDIT FUND II, L.P., a Delaware
limited partnership, as administrative agent for the Lenders (in such capacity,
and together with its successors and assigns, the “Administrative Agent”) and as
collateral agent for the Lenders (in such capacity, and together with its
successors and assigns, the “Collateral Agent”).

RECITALS

WHEREAS, the Borrower, the Lenders identified on signatures pages thereto, the
Administrative Agent and the Collateral Agent are parties to that certain Senior
Secured Credit Agreement, dated as of September 18, 2018 (as amended by the
First Amendment, the “Existing Credit Agreement”; the Existing Credit Agreement,
as amended by this Second Amendment, the “Credit Agreement”); and

WHEREAS, the Borrower, the Lenders, the Administrative Agent and the Collateral
Agent desire to amend certain provisions of the Existing Credit Agreement in the
manner and on the terms and conditions provided for herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants and the
agreements herein set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I

Definitions

Section 1.1.     Certain Definitions.  Capitalized terms used herein but not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

ARTICLE II

Amendment

Section 2.1.     Amendment to Credit Agreement.  Upon satisfaction of the
conditions set forth in Section 4 hereof, the Existing Credit Agreement is
hereby amended as follows:

(a)        Section 1.01 of the Existing Credit Agreement is hereby amended to
add the following new definition in the appropriate alphabetical order:

“Second Amendment” means the Second Amendment to Senior Secured Credit
Agreement, dated as of November 13, 2019, among the Borrower, the other Loan
Parties party thereto, the Administrative Agent and the Lenders party thereto.










 

“Second Amendment Effective Date” means the date all the conditions precedent to
effectiveness of the Second Amendment as set forth therein are satisfied or
waived in accordance therewith.

“Second Amendment Fee” means $250,000.

(b)       Section 2.05 of the Existing Credit Agreement is hereby amended to
insert a new clause (c) after the end of clause (b).

“(c)      On the Second Amendment Effective Date, as consideration for the
Lenders’ and the Agents’ consent to the Second Amendment, the Borrower shall pay
to the Administrative Agent for distribution to the Lenders in accordance with
each Lender’s Pro Rata Share the Second Amendment Fee, which shall be fully
earned in all respects on the Second Amendment Effective Date.”

(c)        The table contained in Section 7.12(a) of the Existing Credit
Agreement is hereby amended to replace the Total Leverage Ratio corresponding to
each of the Fiscal Quarters ending September 30, 2019 and December 31, 2019 with
“4.25:1.00”.

(d)       The table contained in Section 7.12(b) of the Existing Credit
Agreement is hereby amended to replace the Minimum Adjusted Consolidated EBITDA
corresponding to each of the Fiscal Quarters ending September 30, 2019 and
December 31, 2019 with “$9,000,000”.

ARTICLE III

Representations and Warranties

Section 3.1.     Representations and Warranties. In order to induce the Agents
and the Lenders to enter into this Second Amendment, each Loan Party hereby
represents and warrants to the Agents and each Lender as follows:

(a)        After giving effect to this Second Amendment, the representations and
warranties of the Borrower and each other Loan Party contained in Article V of
the Existing Credit Agreement or any other Loan Document shall be true and
correct in all material respects on and as of the date hereof; provided that to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided further that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

(b)       The execution, delivery and performance of this Second Amendment have
been duly authorized by all necessary action on the part of, and duly executed
and delivered by each of the Loan Parties.

(c)        The Loan Parties are in full compliance with each of the Loan
Documents.

(d)       No Material Adverse Effect has occurred since the Closing Date.





2




 

(e)        No Default or Event of Default currently exists or shall be in
existence immediately after giving effect to this Second Amendment.

ARTICLE IV

Effectiveness

Section 4.1.     Effectiveness.  This Second Amendment shall become effective as
of the date set forth above on which each of the following conditions is
satisfied:

(a)        The Administrative Agent shall have received duly executed signature
pages to this Second Amendment signed by each Loan Party, the Administrative
Agent and the Lenders.

(b)       The Borrower shall have paid the Second Amendment Fee to the
Administrative Agent for the benefit of the Lenders.

(c)        The Borrower shall have paid to Chapman and Cutler LLP, counsel to
the Administrative Agent, all reasonable and documented out-of-pocket legal fees
and expenses incurred in connection with this Second Amendment and any
outstanding invoices in respect of reasonable legal fees and expenses of the
Administrative Agent incurred in connection with the Loan Documents.

ARTICLE V

Miscellaneous

Section 5.1.     Reference to and Effect on the Loan Documents.

(a)        On and after the date hereof, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Existing Credit Agreement after giving effect to this Second Amendment.

(b)       Except as specifically set forth in this Second Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

(c)        Except as specifically set forth in this Second Amendment, the
execution, delivery and performance of this Second Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Administrative Agent, the Collateral Agent or any Lender
under the Existing Credit Agreement or any of the other Loan Documents.

Section 5.2.     Release.  As a material part of the consideration for the
Administrative Agent, the Collateral Agent and the Lenders entering into this
Second Amendment, the Borrower and each other Loan Party (collectively, the
“Releasors”) agree as follows (the “Release Provision”):

(a)        Other than with respect to the agreements of the Lenders specifically
set forth herein, the Releasors, jointly and severally, hereby release and
forever discharge the





3




 

Administrative Agent, the Collateral Agent, each Lender and the Administrative
Agent’s, the Collateral Agent’s and each Lender’s predecessors, successors,
assigns, participants, officers, managers, directors, shareholders, partners,
employees, agents, attorneys and other professionals, representatives, parent
corporations, subsidiaries, and affiliates (hereinafter all of the above
collectively referred to as the “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, agreements, covenants, suits, contracts,
obligations, liabilities, accounts, offsets, rights, actions, and causes of
action of any nature whatsoever and whether arising at law or in equity,
presently possessed, whether known or unknown, whether liability be direct or
indirect, liquidated or unliquidated, presently accrued, whether absolute or
contingent, foreseen or unforeseen, and whether or not heretofore asserted
arising out of, arising under or related to the Loan Documents (collectively,
the “Claims”), that Releasors may have or allege to have against any or all of
the Lender Group and that arise from events occurring before the date hereof.

(b)       The Releasors agree not to sue any of the Lender Group nor in any way
assist any other person or entity in suing the Lender Group with respect to any
of the Claims released herein.  The Release Provision may be pleaded as a full
and complete defense to, and may be used as the basis for an injunction against,
any action, suit, or other proceeding which may be instituted, prosecuted, or
attempted in breach of the release contained herein.

(c)        The Releasors acknowledge, warrant, and represent to Lender Group
that:

(i)         The Releasors have read and understand the effect of the Release
Provision.  The Releasors have had the assistance of independent counsel of
their own choice, or have had the opportunity to retain such independent
counsel, in reviewing, discussing, and considering all the terms of the Release
Provision; and if counsel was retained, counsel for Releasors has read and
considered the Release Provision and advised Releasors with respect to the
same.  Before execution of this Second Amendment, the Releasors have had
adequate opportunity to make whatever investigation or inquiry they may deem
necessary or desirable in connection with the subject matter of the Release
Provision.

(ii)       The Releasors are not acting in reliance on any representation,
understanding, or agreement not expressly set forth herein.  The Releasors
acknowledge that Lender Group has not made any representation with respect to
the Release Provision except as expressly set forth herein.

(iii)      The Releasors have executed this Second Amendment and the Release
Provision thereof as a free and voluntary act, without any duress, coercion, or
undue influence exerted by or on behalf of any person or entity.

(iv)       The Releasors are the sole owners of the Claims released by the
Release Provision, and the Releasors have not heretofore conveyed or assigned
any interest in any such Claims to any other person or entity.





4




 

(d)       The Releasors understand that the Release Provision was a material
consideration in the agreement of the Administrative Agent, the Collateral Agent
and each Lender to enter into this Second Amendment.

(e)        It is the express intent of the Releasors that the release and
discharge set forth in the Release Provision be construed as broadly as possible
in favor of Lender Group so as to foreclose forever the assertion by the
Releasors of any Claims released hereby against Lender Group.

(f)        If any term, provision, covenant, or condition of the Release
Provision is held by a court of competent jurisdiction to be invalid, illegal,
or unenforceable, the remainder of the provisions shall remain in full force and
effect.

(g)        The Releasors acknowledge that they may hereafter discover facts in
addition to or different from those that they now know or believe with respect
to the Claims released herein, but the Releasors expressly shall have and intend
to fully, finally and forever have released and discharged any and all such
Claims.  The Releasors expressly waive any provision of statutory or decisional
law to the effect that a general release does not extend to Claims that the
releasing party does not know or suspect to exist in such party’s favor at the
time of executing the release.

Section 5.3.   Guarantor’s Acknowledgement and Agreement. By signing below, each
Guarantor (a) acknowledges, consents and agrees to this Second Amendment,
(b) acknowledges and agrees that its obligations in respect of the Guarantee,
the Security Agreement and the other Collateral Documents are not released,
diminished, waived, modified or impaired in any manner by this Second Amendment
or any of the provisions contemplated herein, (c) ratifies and confirms its
obligations under the Guarantee, the Security Agreement and the other Collateral
Documents, and (d) acknowledges and agrees that it has no claims or offsets
against, or defenses or counterclaims to, the Guarantee, the Security Agreement,
any other Collateral Documents or any other Loan Documents or Obligations.

Section 5.4.     Fees. The Borrower hereby affirms its obligation under the
Credit Agreement to reimburse the Administrative Agent, the Collateral Agent and
the Lenders for all reasonable and documented out‑of‑pocket costs and expenses
incurred in connection with the preparation, negotiation, execution and delivery
of this Second Amendment, including but not limited to all Attorney Costs.

Section 5.5.    Headings.  The headings in this Second Amendment are included
for convenience of reference only and will not affect in any way the meaning or
interpretation of this Second Amendment.

Section 5.6.     Governing Law.  This Second Amendment, and all claims, disputes
and matters arising hereunder or thereunder or related hereto or thereto, will
be governed by, and construed in accordance with, the laws of the State of New
York applicable to contracts executed in and to be performed entirely within
that state.

Section 5.7.     Counterparts.  This Second Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and





5




 

delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Second Amendment.  Delivery of
an executed counterpart of this Second Amendment by facsimile or a scanned copy
by electronic mail shall be equally as effective as delivery of an original
executed counterpart of this Second Amendment.

Section 5.8.     Severability.  If any term or other provision of this Second
Amendment is invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Second Amendment
will nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
will negotiate in good faith to modify this Second Amendment so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

Section 5.9.     Binding Effect.  This Second Amendment will be binding upon and
inure to the benefit of and is enforceable by the respective successors and
permitted assigns of the parties hereto.

[Remainder of page intentionally left blank; signatures on following pages.]

 

 



6




 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 

 

 

WILLIAMS INDUSTRIAL SERVICES GROUP, INC.,

 

as Borrower

 

 

 

 

 

By:

/s/ Randall Robert Lay

 

Name: Randall Robert Lay

 

Title:   Chief Financial Officer

 

 

 

 

 

Acknowledged and agreed:

 

 

 

 

 

GLOBAL POWER PROFESSIONAL SERVICES INC.

 

WILLIAMS INDUSTRIAL SERVICES GROUP, L.L.C.

 

WILLIAMS INDUSTRIAL SERVICES, LLC

 

WILLIAMS SPECIALTY SERVICES, LLC

 

WILLIAMS PLANT SERVICES, LLC

 

WILLIAMS GLOBAL SERVICES, INC.

 

CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC

 

BRADEN HOLDINGS, LLC

 

STEAM ENTERPRISES LLC

 

GPEG, LLC, each as Guarantor

 

 

 

 

 

By:

/s/ Randall Robert Lay

 

Name:  Randall Robert Lay
Title:    Chief Financial Officer

 





SIGNATURE PAGE
SECOND AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT




 

 

CENTRE LANE PARTNERS MASTER CREDIT FUND II, L.P., as Administrative Agent and
Collateral Agent, and as a Lender

 

 

 

 

 

By:

/s/ Luke Gosselin

 

 

 

Name: Luke Gosselin

 

Title: Managing Director

 





SIGNATURE PAGE
SECOND AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT




 

 

BTC HOLDINGS FUND I, LLC, as a Lender

 

 

 

By: Blue Torch Credit Opportunities Fund I LP, its sole member

 

 

 

By: Blue Torch Credit Opportunities GP LLC, its general partner

 

 

 

 

 

By:

/s/ Kevin Genda

 

 

 

Name: Kevin Genda

 

Title:  Managing Member

 





SIGNATURE PAGE
SECOND AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT




 

 

BTC HOLDINGS SC FUND LLC, as a Lender

 

 

 

By: Blue Torch Credit Opportunities SC Master Fund LP, its sole member

 

 

 

By: Blue Torch Credit Opportunities SC GP LLC, its General Partner

 

 

 

 

 

By:

/s/ Kevin Genda

 

 

 

Name: Kevin Genda

 

Title:  Managing Member

 

SIGNATURE PAGE
SECOND AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT

